DETAILED ACTION
The Applicant’s Arguments/Remarks filed February 24, 2021, and the information disclosure statement (IDS) filed January 25, 2021 and May 10, 2021 have been entered. 
Claims 1-16 are pending. Claims 1, 8 and 14 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021 and May 10, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The Amendment to the Title filed 02/24/2021, “SEMICONDUCTOR MEMORY DEVICE HAVING A MEMORY CELL” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US copending Application No. 16/562,371. Although the claims at issue are not identical, they are not patentably distinct from each other. 
If two pending application are filed, in each of which a rejection of one claimed invention over the other on the ground of provisional nonstatutory double patenting (NSDP) is proper. See MPEP 1490.VI.D and 1490.VI.D.2(C). 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Rhie (US 2015/0098274).
Regarding independent claim 1, Rhie teaches a semiconductor memory device comprising: 

a conductive layer (110A) including a fourth portion (horizontal conductive portion of 110A) extending in the second direction and a fifth portion (vertical conductive portion of 110A) coupled to the fourth portion and extending in the first direction; 
a first contact plug (150) extending in a third direction intersecting the first direction and the second direction, and coupled to the fourth portion; 
a second contact plug (152) extending in the third direction and coupled to the first semiconductor layer in a region where the first insulating layer is formed; 
a first interconnect (180A) extending in the third direction; and 
a first memory cell (para. 0038: memory 100) apart from the fifth portion in the first direction and storing information between the semiconductor layer and the first interconnect (see FIG. 6 and accompanying disclosure).
FIG. 6 of Rhie does not explicitly disclose a first insulating layer between the fourth portion and the first semiconductor layer and between the fifth portion and the first semiconductor layer; 
However, FIG. 6 of Phie discloses patterned poly layer 102C positioned claimed between the fourth portion and the first semiconductor layer and between the fifth portion and the first semiconductor layer, and it is a well-known technology that gate insulation layer is positioned around poly layer 102C.

Regarding claim 2, Rhie teaches the limitations of claim 1.
Rhie further teaches the first insulating layer (FIG. 6: poly layer 102C) is provided between the fifth portion and the first portion, between the fifth portion and the second portion, between the fifth portion and the third portion, and between the third portion and the fourth portion (see FIG. 6 and accompanying disclosure).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-17 are rejected but would be allowable if overcoming nonstatutory double patenting as indicated above rejection.

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered and persuasive. However, during updated search, new reference surfaced and have been applied in a new ground of rejection necessitated by this argument. Therefore, it is respectfully submitted that the examiner maintains the rejection. Accordingly, this is non-final rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825